DETAILED ACTION
Status of Application
Preliminary amendments to the specification and claims, filed 05/04/2020, are acknowledged.  Amendments to the specification have been entered.  
Claims 1-21 are pending in this action.  Claims 4-8, 10-11, 13-16, 19, 21 have been amended.  Claims 1-21 are currently under consideration.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/JP2018/041539, filed November 08, 2018, which claims benefit of foreign priority to JP2018-200037, filed October 24, 2018 and  JP2017-216422, filed November 9, 2017.  No English translations of the certified copies of priority application(s) have been received.  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.  37 CFR 41.154(b) and 41.202(e).

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The lengthy specification (60 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:
Specification comprises references on foreign applications identified as “Patent Document 1-3” and a list of “Prior art documents” (e.g., Para. 0010).  The cited patent documents should be identified by a publication number.  MPEP 707.05.  Further, the list of cited documents should be removed from the specification.  MPEP 608.01.  If Applicant wants these references be printed in the patent, he/she should submit them in the form of information disclosure statement to be considered by examiner.  MPEP § 609.04(a) states the list may not be incorporated into the specification, but must be submitted in a separate paper."  Further, it is noted that the publications recited in the instant application should be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.  MPEP 609.05(a).  Appropriate correction is required.
The use of the trademarks/trade names has been noted in this application (e.g., Para. 0039, 0043-0065, 0067-0068).  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Further, it is noted that the trademarks/trade names are used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.  Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement, filed 10/19/2020, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.

Claim Objections
Claim 1-3 and 17 are objected to because of the following informalities:  
Claim 2 comprises the typographic error “in which t d10 is” that needs to be corrected to “in which d10 is” or as needed.  Appropriate correction is required.  
It is suggested that in claims 1-3 and 17 the boundaries for the recited ranges for d10 and/or d90 should be identified by the units of measurements, e.g., nm or µm, for clarity. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  In the present case, the claims replete with indefinite and functional/operational language.  
Claim 1 recites the limitations “d10 is 5 to 200 µm” and/or “d90 is 200 to 1800 µm” that are unclear.  In the present case, it is noted that “d10” is understood in the field as a characteristic of particle size/diameter distribution, wherein 10% of the particle population has a diameter that is below the d10; whereas “d90” is a characteristic of particle size/diameter distribution, wherein 90% of the particle population has a diameter that is below the d90 (see Horiba cited herein).  If applicant implies several options for d10 and d90 characteristics, than it is unclear what particle distribution might have, e.g., d90 less than 200 µm and d10 less than 200 µm.  Similar is applied to claims 2, 3, 17.  Clarification is required.  
Claims 1-3 recite the term “drug substance of the acetaminophen”, whereas claims 4-5 recite the term “the acetaminophen” that is unclear.  In the present case, the difference between said terms is not defined by the specification and/or claims.  Does “a drug substance of the acetaminophen” may include some additives?  Similar is applied to claims 14, 16, 17, 21.  Clarification is required.  
Claims 1, 7-8, 11, 13, 17, 19 refer to “a tablet”, wherein several elements are characterized by their assumed function (e.g., dispersant, excipient, disintegrating agent, lubricant, etc.) and not by the structure essential for said composition.  These claims are unclear and indefinite, because the function of a particular compound may change and/or depend on conditions.  In specification, applicant provides a support to this point stating that  (i)  light anhydrous silicic acid, hydrated silicon dioxide can be employing as “dispersant”  or as “excipient” (Para. 0035); (ii) sodium carboxymethyl starch, carmellose sodium (i.e., carboxymethylcellulose sodium salt) can be used as “excipient” (Para. 0035), or as “disintegrating agent” (Para. 0036), or as “sustained release material” (Para. 0025).  Therefore, given that the scope of the claims is not limited by claim language that does not limit a claim to a particular structure (MPEP 2111.04), one of ordinary skill in the art would not be reasonably appraised of the scope of the invention.  Clarification is required.  
Claims 4-6, 9-10, 12, 15, 18-20 are rejected as being dependent on rejected independent claims 1 and 17 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al., JP 2002060338A (cited in IDS; hereinafter referred to as Hunter) in view of Terashita et al., Chem. Pharm. Bull., 2002, 50(12):1542-1549 (cited in IDS; hereinafter referred to as Terashita), and further in view of Shah, US 5,370,878. 
Hunter teaches a directly compressed tablets
60-95 wt% of acetaminophen (Abstract; Claim 1; Para. 0024 as applied to claims 1, 4-5); 
0.1-20 wt%, preferably 0.1-5 wt% of silicon dioxide, e.g., silicone gel, precipitated silica, etc. (i.e., dispersant; Claim 8; Abstract; Para. 0026, 0051, 0057-0061 as applied to claims 6, 7); and 
1-40 wt% of microcrystalline cellulose (i.e., excipient/vehicle; Para. 0024, 0046-0052 as applied to claims 8-10).
Hunter also teaches that said tablets may include additional agents, e.g., cross-linked polyvinylpyrrolidone/crospovidone (Para. 0065 as applied to claims 11, 12) identified in the instant application as a disintegrating agent.
Hunter teaches that said tablets are produced by mixing acetaminophen, silicon dioxide, and microcrystalline cellulose, and then directly compressing the mixed powder at a relative humidity of 10% (i.e., by dry direct compression method); and said tablets have the sufficient hardness and disintegrate rapidly (Para. 0088-0012 as applied to claim 15). 
Hunter teaches that silicone dioxide, acetaminophen and excipient/vehicle are mixed under high shear mixing conditions to prepare homogenous mixture, and directly compressed to tablets, and/or the mixing acetaminophen, a vehicle, and any silicon dioxide, is followed by mixing with a lubricant to final uniform granules (Claim 1; Para. 0027-0032, 0056 as applied to claims 17, 19-21).  
Though Hunter teaches that acetaminophen is in form of granules having a cross-section diameter of 50-500 microns, more preferably 250-300 microns (Claim 3; Para. 0034, 10 and d90 as instantly claimed (claims 1-3 and 17).  
To this point, it is noted that the instant specification teaches that particles as instantly claimed have d50 value of 250-300 microns (Para. 0027).  Further, Terashita teaches the relationship between acetaminophen particle size and the physical properties of a directly compressed tablet (Abstract).  Terashita teaches that the use of acetaminophen particles having a size of 309 µm (size III) provides high fluidity of the acetaminophen particles and enables the production of tablets that dissolve rapidly and have the desired/sufficient hardness compared to smaller particles of 40 µm (size V; Page 1542, right column, Ln. 11 - Page 1544, left column, Ln. 27; Page 1544, right column, Ln. 39 - Page 1545, left column, Ln. 7; Page 1547, right column, Lns. 15-27; Tables 1, 3-4, 6; Figs. 5, 10).  Terashita specifically teaches that acetaminophen having a particle diameter of about 300 µm is excellent in fluidity and provide tablets (i) with hardness and friability less liable to breakage at handling, and (ii) that are excellent in solubility and uniformity of medical content (Page 1548, right column, Ln. 18 – Page 1549, left column, Ln. 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the particle size as taught by Terashita preparing the tablets as taught by Hunter.  One would do so with expectation of beneficial results, because the cited prior art teaches that said approach can be used for controlling hardness, friability, disintegration time and uniformity of the tablets prepared by direct compression.  With regard to the concentrations of additives as instantly claimed (Claim 13), it is noted that differences in experimental parameters such as concentration of compounds in a 
Hunter also does not teach the use of 0.5-3 wt% of water during the preparation of tablets comprising acetaminophen (claims 14 and 18), and/or sizing a mixed powder (claim 16).  
Shah teaches direct compression granulated acetaminophen tableting compositions that are prepared by blending acetaminophen with excipient agents and a small amount of water (Abstract).  To this point, Shah specifically teaches that said compositions may include such excipient agents as microcrystalline cellulose, silicone dioxide, povidones, hydroxypropyl cellulose, etc. (Claim 9; Col. 3, Ln. 48 – Col. 4, Ln. 25; Examples), and further teaches that incorporating a small amount of water (i.e., 1-7 wt%) along with excipient agent(s) in an acetaminophen blend creates a composition that enables compaction granulation at high levels of drug loading (Claim 1; Col. 3, Lns. 8-13).  Shah teaches that the compacted material is then milled into granulated particles of a desired particle size, and additional lubricant can be added for proper flow and tableting properties (Col. 3, Lns. 53-59).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,033,501. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because prior patent also claims:  A method for manufacturing tablets comprising acetaminophen having d10 of 5-300 µm and d90 200-900 µm by a dry direct compression, in 

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer 


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615